Citation Nr: 0314598	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Evaluation of service-connected residuals of a fracture 
of the right arm, rated as 10 percent disabling from 
September 30, 1996.

2.  Evaluation of service-connected right ulnar 
neuropathy/carpal tunnel syndrome, rated as 10 percent 
disabling from September 30, 1996.

3.  Evaluation of service-connected right ulnar 
neuropathy/carpal tunnel syndrome, rated as 20 percent 
disabling from June 12, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO rating decision that 
granted service connection for status-post fracture of the 
right arm and assigned a 10 percent disability evaluation 
from September 30, 1996.  This matter also comes before the 
Board on appeal from a June 2000 RO rating decision that 
granted service connection for right ulnar neuropathy/carpal 
tunnel syndrome secondary to the service-connected fracture 
of the right arm, and assigned a 10 percent disability 
evaluation from September 30, 1996.  By a December 2002 RO 
rating decision, the evaluation of the veteran's right ulnar 
neuropathy/carpal tunnel syndrome was increased to 20 percent 
disabling from June 12, 2002.  

The issue of entitlement to a disability in excess of 10 
percent for service-connected residuals of a fracture of the 
right arm was previously before the Board in November 1998 
and February 2001, when it was remanded for additional 
development.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of the 
original awards.  Analysis of such issues requires 
consideration of the rating to be assigned effective from the 
dates of the awards of service connection-in this case, from 
September 30, 1996 for both claims.  

The Board notes that in an April 2003 statement, the veteran 
withdrew a previously made request for a Board hearing.


REMAND

It appears that the veteran's original claims file was lost 
while in VA custody sometime after the February 2001 Board 
remand.  Review of the claims file indicates that it is 
unclear whether the veteran's claims file was lost at the 
Board or at the RO.  In January 2002, the Board advised the 
RO that it should begin reconstructing the veteran's claims 
file.  To assist the RO in reconstructing the veteran's 
claims file, the Board submitted to the RO copies of the 
Board's November 1998 and February 2001 remands, a VA Form 
119 dated in February 2001, a letter from the Board to the 
veteran dated in May 1998, and a copy of a July 1998 Board 
hearing notification letter, which indicates that the veteran 
failed to report to a scheduled Board hearing.  

While it appears that the RO performed a physical search for 
the file and that it may have notified the veteran's 
representative that the veteran's claims file was missing, it 
is unclear what further attempts the RO made to reconstruct 
the veteran's original claims file.  Although the RO 
indicated in its March 2003 certification worksheet that the 
veteran's complete military service, private, and VA medical 
records were obtained, and that alternate sources were used 
to obtain the evidence, review of the reconstructed claims 
file reveals that most of the veteran's service, private and 
VA treatment records are not included and the record contains 
no documentation of what further attempts the RO made to 
reconstruct the claims file.  In addition, although the March 
2003 certification worksheet indicates that the veteran was 
informed of the evidence needed to substantiate his case, the 
Board is unable to determine whether the veteran was ever 
actually notified that his original claims folder was lost.  
Furthermore, as will be discussed below, it is unclear 
whether the veteran received proper notification under 
38 U.S.C.A. § 5103 (West 2002).  

Whether the veteran's original claims file was lost at the 
Board or at the RO, the fact remains that the original folder 
was lost during the pendency of his appeal apparently due to 
no fault of the veteran.  Therefore, the Board finds that the 
RO must make an attempt to reconstruct the record as 
thoroughly as possible and re-adjudicate the case.  Although 
the veteran is not responsible for the missing claims folder, 
his assistance in rebuilding the record is essential.  As 
such, a remand is required so that the RO may attempt to 
reconstruct the veteran's claims file and in order to afford 
the veteran the proper notification.

First, the RO should attempt to associate pertinent VA 
documents with the reconstructed claims file.  The Board 
notes that the November 1998 and the February 2001 Board 
remands reference a March 1997 rating decision.  The January 
1998 supplemental statement of the case (SSOC) references a 
May 1997 statement of the case (SOC).  These VA documents are 
not of record and an attempt should be made to associate them 
with the claims file.  Furthermore, the Board notes that the 
January 1998 SSOC and the November 1998 remand also reference 
an October 1997 hearing held before a Hearing Officer at the 
RO.  The transcript of this hearing is not of record in the 
reconstructed claims file, nor does it appear that the 
veteran was afforded another opportunity to testify before a 
RO Hearing Officer.  Therefore, an attempt should be made by 
the RO to locate the October 1997 hearing transcript.  If the 
October 1997 hearing transcript cannot be located, the 
veteran should be afforded the opportunity to testify at 
another hearing.

The RO's attempts to reconstruct the veteran's claim file 
should also include an attempt to obtain the veteran's 
service records.  Review of the claims file indicates that 
the November 1998 remand cited service medical records dated 
in February and April 1981.  The service medical records are 
especially pertinent in the veteran's case because, when 
rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Furthermore, as indicated 
above, consideration must given to whether higher initial 
disability evaluations are warranted for any period of time 
since the awards of service connection.  See Fenderson, 
supra.  As for VA's obligation for obtaining the veteran's 
service medical records, the Board points out that in cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case, including the obligation to search alternate sources.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991).  Thus, the RO 
should attempt to reconstruct the veteran's service records 
through alternate means, including requesting that the 
veteran supply any service medical records that he may have 
in his possession, as well as by attempting to obtain any 
morning reports and Surgeon General's Office records.  

The RO's attempt to reconstruct the veteran's claims file 
should also include an attempt to associate any pertinent VA 
medical records with the claims file.  The Board notes that 
the November 1998 and February 2001 Board remands and a June 
2002 VA examination cite to VA examination reports dated in 
February and December 1997.  The June 2000 rating decision 
references VA examinations dated in June 1999 and May 2000.  
Review of the file indicates that the February and December 
1997 VA examinations, as well as the June 1999 and May 2000 
VA examinations, are not of record, and it is unclear whether 
an attempt has been made to associate these records with the 
claims file.  Furthermore, the Board notes that VA treatment 
records reference a May 2000 x-ray report, as well as an 
appointment scheduled for May 2001.  These treatment records 
are not in the claims file, and suggest that there are other 
outstanding VA treatment records that should be associated 
with the claims file.  As for VA's obligation to secure the 
aforementioned records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, an 
attempt should be made to associate all pertinent VA medical 
records with the claims file. 

In addition, the RO should attempt to reconstruct the 
veteran's claims file by obtaining certain private treatment 
records that were included in the original claims file.  The 
June 2000 rating decision references treatment records from 
Total Health Care, Inc., as well as treatment records from 
University Care.  Because they are pertinent to the veteran's 
higher initial disability claims, an attempt should be made 
to associate them with the claims file.

The Board notes that the February 2001 remand ordered the RO 
to schedule VA orthopedic and neurologic examinations for the 
veteran.  The examiners were to review the veteran's claims 
file, and the VA orthopedic examiner was to specifically 
reconcile his or her opinion with those set forth in the 
reports of VA examinations conducted in February and December 
1997.  Review of the June 2002 examination reports suggests 
that examiners were able to review a copy of the veteran's 
reconstructed claims file.  As indicated above, this 
reconstructed claims file did not include all of the 
veteran's pertinent medical records, including the February 
and December 1997 VA examination reports.  The Board notes 
that the Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of less probative value. See Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As 
such, the veteran should be afforded new VA orthopedic and 
neurologic examinations that are able to take into account 
all of the medical evidence of record that the RO can 
reconstruct.   

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted on November 9, 
2000.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In the veteran's case, although the RO sent a VCAA letter to 
the veteran in July 2002, it does not appear that the RO has 
provided the veteran with the specific notice to which he is 
entitled under 38 U.S.C.A. § 5103(a).  In this regard, the 
Board points out that that the evidence that the veteran was 
advised to submit in July 2002-evidence of a relationship 
between a current disability and an injury, disease, or event 
in service- is not relevant to the veteran's fractured right 
arm and ulnar neuropathy/carpal tunnel syndrome claims 
because the veteran has already been granted entitlement to 
service connection for these claims.  Instead, as indicated 
above, consideration is given to whether the veteran deserves 
higher ratings at any point during the pendency of the 
claims.  Fenderson, supra.  Furthermore, as stated above, it 
is unclear whether the veteran was ever notified that his 
original claims file was lost, or that he was notified of the 
evidence necessary to reconstruct the claims file.  
Therefore, upon remand, the Board finds that the RO should 
make clear notification under 38 U.S.C.A. § 5103(a) as to the 
remanded issues.  In re-adjudicating this case, the RO should 
ensure that all notification and development actions required 
by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied 
with regards to each specific issue on 
appeal to the extent required by law.  
See Quartuccio, supra.  The veteran 
should also be specifically told of the 
information or evidence he must submit, 
and he should be advised of the one-year 
period for response set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  If the original claims file cannot 
be obtained, the RO should attempt to 
reconstruct it.  The RO should document 
its efforts to inform the veteran that 
his claims folder has been lost and 
reconstructed during the pendency of 
this appeal. The RO should also afford 
the veteran the opportunity to 
supplement the record by providing 
copies of any pertinent records or 
documents which he may possess, 
including copies of any pertinent 
records or documents which may have been 
included in the original claims file.   
If certain medical records or documents 
cannot be reconstructed, that fact 
should be documented in the claims file, 
and the veteran informed in writing.

3.  The RO should also attempt to obtain 
all pertinent rating decisions, SOCs, 
SSOCs, and hearing transcripts, 
including the March 1997 RO rating 
decision, the May 1997 SOC, and the 
October 1997 hearing transcript.  If the 
October 1997 hearing transcript cannot 
be located, the RO must inform the 
veteran that he has the right to a new 
hearing.  

4.  The RO should contact the National 
Personnel Records Center (NPRC) and the 
service department, if necessary, to 
determine whether any copies of the 
veteran's service medical records are 
available, and to obtain a copy of the 
veteran's DD Form 214.  An attempt 
should also be made to obtain copies of 
any pertinent morning reports or Surgeon 
General's Office reports.  

5.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers from whom he has received 
treatment for his residuals of a right 
arm fracture and right ulnar 
neuropathy/carpal tunnel syndrome since 
his separation from service.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review, including the VA examination 
reports dated in February and December 
1997, June 1999, and May 2000, as well as 
May 2000 x-ray report and May 2001 
treatment record.  All pertinent 
treatment records from the VA Medical 
Center in Baltimore, Maryland, Total 
Health Care, Inc., and University Care 
should also be obtained.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
specifically notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

6.  After completion of the development 
requested above, the RO should arrange to 
have the veteran undergo orthopedic and 
neurologic examinations for purposes of 
assessing the severity of his service- 
connected right arm disorders.  The 
claims folder, along with all additional 
evidence obtained pursuant to the 
instructions above, as well as a copy of 
this remand, should be made available to 
the examiner(s) for review.  The 
examiner(s) should review the claims 
folder before examining the veteran, and 
all indicated tests should be conducted.

The orthopedic examiner should conduct 
range of motion studies on the right 
elbow.  The examiner should first record 
the range of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments of the elbow such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Specifically, the examiner 
should indicate whether the overall right 
elbow disability picture, in terms of 
limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) flexion which is limited 
to 45, 55, 70, 90, 100, 110, or more than 
110 degrees, and/or (2) extension which 
is limited to 110, 100, 90, 75, 60, 45, 
or less than 45 degrees.

The orthopedic examiner should also 
perform range of motion studies on the 
right forearm.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees 
of pronation and supination.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
pronation and/or supination at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments of the forearm such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Specifically, the examiner 
should indicate whether the overall right 
forearm disability picture, in terms of 
limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) supination limited to 30 
degrees or less, or to more than 30 
degrees, and/or (2) pronation limited 
such that motion is lost beyond the 
middle of the arc, beyond the last 
quarter of the arc, or at some other 
point in the arc.

The orthopedic examiner should further 
perform range of motion studies on the 
right wrist.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees 
of dorsiflexion (extension) and palmar 
flexion.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of dorsiflexion 
and/or palmar flexion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments of the wrist such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Specifically, the examiner 
should indicate whether the overall right 
wrist disability picture, in terms of 
limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) dorsiflexion which is 
more than 15 degrees, or less than 15 
degrees, and (2) palmar flexion which is 
limited in line with the forearm, or not 
limited in line with the forearm.

Finally, the orthopedic examiner should 
express an opinion as to whether the 
veteran sustained a fracture of his right 
radius in service, and should fully 
describe any bony impairment of the right 
ulna.  If it is the examiner's opinion 
that the veteran did not sustain a 
fracture of the right radius in service, 
the examiner should reconcile his or her 
opinion with those set forth in the 
reports of VA examinations conducted in 
February and December 1997.  With regard 
to the right ulna, the examiner should 
specifically indicate whether there is 
any evidence of nonunion and, if so, 
whether the nonunion is affecting the 
upper or lower half of the ulna.  If 
there is evidence of nonunion of the 
upper half of the ulna, the examiner 
should indicate whether there is any 
false movement; whether there is loss of 
bone substance and, if so, whether the 
loss is one inch (2.5 centimeters) or 
more; and whether there is deformity of 
the bone and, if so, whether the 
deformity can properly be described as 
"marked."  The examiner should also 
indicate whether there is any evidence of 
malunion of the right ulna and, if so, 
whether there is bad alignment of the 
bone; and whether there is flail joint of 
the elbow.  The examiner should further 
indicate which of the veteran's upper 
extremities is most properly considered 
his "major" extremity.  The examiner 
should also reconcile his or her findings 
with those findings made in the June 2002 
VA orthopedic examination report.

The neurologic examiner should indicate 
whether the veteran's right ulnar 
neuropathy is best described as 
paralysis, neuritis, or neuralgia, and 
should indicate whether the impairment 
occasioned by such neuropathy is best 
characterized as mild, moderate, severe, 
or complete.  The examiner should 
indicate whether the veteran's right 
ulnar neuropathy is manifested by organic 
changes; whether the veteran has a 
"griffin claw" deformity, due to flexor 
contraction of the ring and little 
fingers, and very marked atrophy in the 
dorsal interspace and thenar and 
hypothenar eminences; whether there is 
loss of extension of the ring and little 
fingers; whether the veteran can spread 
his fingers; whether he can gather his 
fingers; whether he can adduct his thumb; 
whether the flexion of his wrist is 
weakened; and whether the neurological 
impairment is wholly sensory in nature.

The neurologic examiner should also 
indicate whether the veteran's right 
median neuropathy is best described as 
paralysis, neuritis, or neuralgia, and 
should indicate whether the impairment 
occasioned by such neuropathy is best 
characterized as mild, moderate, severe, 
or complete.  The examiner should 
indicate whether the veteran's right 
median neuropathy is manifested by 
organic changes; whether the hand is 
inclined to the ulnar side, with the 
index and middle fingers more extended 
than normally, considerable atrophy of 
the muscles of the thenar eminence, and 
the thumb in the plane of the hand (ape 
hand); whether pronation is incomplete 
and defective, with absence of flexion of 
the index finger, feeble flexion of the 
middle finger, and an inability to make a 
fist (index and middle fingers remain 
extended); whether there is an inability 
to flex the distal phalanx of the thumb, 
and defective opposition and abduction of 
the thumb at right angles to the palm; 
whether flexion of the wrist is weakened; 
whether there is pain with trophic 
disturbances; and whether the 
neurological impairment is wholly sensory 
in nature.  The neurologic examiner 
should reconcile his or her opinions with 
the June 2002 VA neurologic examination 
report and the December 2002 VA EMG 
report.

7.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.  

8. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claims.  If any benefit sought remains 
denied, a SSOC should be issued.  If the 
veteran does not appear for a scheduled 
examination, the SSOC should specifically 
recite the provisions of 38 C.F.R. 
§ 3.655 (2002) and explain the effect of 
this regulation on the veteran's claims.  
The veteran and his representative should 
be afforded an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all cases that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

